—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered December 23, 1996, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling, permitting the prosecutor to cross-examine the defendant concerning two prior convictions for assault, was proper. Those offenses were relevant on the issues of the defendant’s credibility as a witness and his *227willingness to place his interests above those of society (see, People v Sandoval, 34 NY2d 371, 377; People v Byrd, 173 AD2d 549; People v Ferreira, 172 AD2d 769; People v Noeth, 162 AD2d 724).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Thompson, J. P., Joy, McGinity and Feuerstein, JJ., concur.